Citation Nr: 1705368	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected migraine headaches (migraines), in excess of 30 percent from April 16, 2008 to February 26, 2016.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1973 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A September 2008 rating decision, in pertinent part, granted service connection for migraines with a noncompensable (0 percent) initial disability rating, effective 
April 16, 2008, and granted service connection for left ear hearing loss.  Subsequently, a December 2009 rating decision granted service connection for right ear hearing loss.  A December 2015 rating decision assigned a 30 percent rating for the service-connected migraines effective April 16, 2008 (date of claim for service connection).  An April 2012 rating decision granted service connection for hypertension.  November 2012 and August 2013 rating decisions denied service connection for posttraumatic stress disorder (PTSD).  

The Veteran testified from San Antonio, Texas, at a March 2016 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.

In a May 2016 decision, the Board granted service connection for depression, denied service connection for PTSD, denied an initial rating in excess of 0 percent for bilateral hearing loss for the period from February 29, 2008 to February 18, 2016, granted a 10 percent initial rating for the hearing loss disability for the period from February 18, 2016, granted a 10 percent initial disability rating for hypertension, denied an initial disability rating in excess of 30 percent for migraines for the period from April 16, 2008 to February 26, 2016, and granted a 50 percent initial rating for the migraine disability for the period from February 26, 2016.  

Subsequently, the Veteran's representative and the Secretary of Veterans Affairs agreed to a Joint Motion for "Partial" Remand (JMR) in November 2016 that partially vacated the Board's February 2016 decision to the extent that it denied an initial disability rating in excess of 30 percent for migraines for the period from April 16, 2008 to February 26, 2016.  The Veteran explicitly abandoned the appeal with regard to all other issues decided by the May 2016 decision.  

In the instant decision, the Board discusses the relevant law and evidence and addresses whether the Veteran's migraine symptoms are similar to those in the 
50 percent rating criteria.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the initial rating period from April 16, 2008 to February 26, 2016, the service-connected migraines have caused characteristic prostrating attacks capable of producing severe economic inadaptability.  








CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent for migraines have been met for the period from April 16, 2008 to February 26, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants a 50 percent maximum schedular rating for the migraine disability for the period from April 16, 2008 to February 26, 2016, representing a complete allowance of the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.  

Higher Initial Rating for Migraines 

The Veteran is in receipt of a 30 percent disability rating from April 16, 2008 to February 26, 2016 for the service-connected migraines under 38 C.F.R. § 4.124a , Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a .

Throughout the course of the appeal, the Veteran has contended generally that the service-connected migraines have been manifested by more severe symptoms than contemplated by the 30 percent disability rating assigned for the initial rating period on appeal from April 16, 2008 to February 26, 2016.  Specifically, in an October 2008 statement, the Veteran wrote that headaches occurred two to four times per week, lasting up to one hour each time.  At the March 2016 Board hearing, the Veteran testified to experiencing frequent prostrating attacks twice a month, lasting two to four days, which were treated with medication.  See March 2016 Board hearing transcript.  The Veteran also testified that he was recently forced to retire since an employer would no longer accommodate time missed from work due to migraines.  

In October 2008 and July 2010 statements, the Veteran's wife reported witnessing headaches approximately two to three times per week.  June 2009 lay statements reflect neighbors wrote that they witnessed the Veteran experience migraines approximately two to three times per week. 

At an August 2008 VA examination, the Veteran reported intermittent headaches, usually about once a week, which were not incapacitating.  The Veteran also reported working though the headaches, which usually lasted 20 to 30 minutes.  

A March 2009 private treatment record reflects self-reports of migraines that had worsened.  Subsequently, a separate March 2009 private treatment record reflects that the Veteran reported "good relief of migraine headaches."  

December 2009, June 2010, and March 2012 letters from a private examiner reflect treatment for migraine headaches.   The December 2009 letter reflects that the private examiner noted that migraines were incapacitating.  

An October 2010 VA examination report reflects that the Veteran reported experiencing headaches three times per week, lasting for 3 to 24 hours, which decreased the ability to perform work duties.  The October 2010 VA examiner diagnosed migraine headaches, treated with medication. 

A November 2011 VA treatment record reflects that the Veteran reported migraines, as well as full-time employment.  A November 2012 VA treatment record reflects that the Veteran reported working full-time.  

An October 2014 letter from a private examiner reflects that the Veteran had migraine headaches several times per month, treated with medication.  The private examiner also wrote that the migraines interfered with job duties. 

At an August 2015 VA examination, the Veteran reported two headaches episodes per month, lasting for one to two days, and that the intensity of the headaches had not changed in a significant manner since the 1970s.  The Veteran also reported symptoms of pulsating or throbbing pain, nausea, vomiting, sensitivity to light and sound, and denied migraine pain productive of severe economic inadaptability.  The August 2015 VA examiner noted monthly prostrating attacks and that the Veteran's personal headache log revealed an average of at least two headaches episodes per month, lasting one to two days, for the previous few years.  After examining the Veteran, and considering the headache log, the August 2015 VA examiner opined that the migraine headaches did not impact the ability to work.  

At the March 2016 Board hearing, the Veteran testified to at least two prostrating attacks per month, which lasted approximately two to four days, and that the migraines had increased in severity.  The Veteran also testified that, while an employer of over 30 years had accommodated the migraine episodes, to include allowing naps with a blanket and a pillow and the ability to make up missed hours, the company was recently purchased and a new supervisor would not allow for the previously arranged accommodation, so the Veteran retired on February 26, 2016 to avoid losing pay or being fired.  See March 2016 Board hearing transcript.   

In a letter received by VA on March 10, 2016, a former manager wrote that the Veteran was allowed to make-up missed hours due to migraines.  The March 2016 letter also reflects that the former manager wrote that, since the company had been purchased and a new supervisor was to be assigned, the new supervisor would not allow the Veteran to make up time missed from work due to migraines, and, for this reason, the Veteran retired.  
A March 2016 letter reflects that a coworker witnessed the Veteran taking naps in the office several times per month.  An April 2016 letter from the representative conveys that the Veteran reported retiring due to migraines on February 26, 2016 because  work accommodations had stopped due to a change in ownership.  

Initially, directly addressing the arguments made in the November 2016 JMR, the Veteran's attorney argued that the Board's February 2016 decision failed to consider Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  The attorney argued that the term "productive of economic inadaptability" could have either the meaning of "producing" or "capable of producing" economic inadaptability, and that the evidence of record suggests that the service-connected migraine disability was "capable of producing" economic inadaptability.  Id.  

After a review of all the evidence, the Board finds that the evidence is at least in equipoise on the question of whether the migraine disability was capable of producing economic inadaptability for the initial rating period from April 16, 2008 to February 26, 2016.  

Statements made by the Veteran, a co-worker, and a supervisor, in addition to the relevant medical evidence, reflect that the Veteran has been able to adapt his work schedule around the migraine disability, and, while the evidence of record shows that there is some adaptability in this case, the Court's holding in Pierce indicates that a 50 percent rating, under Diagnostic Code 8100, does not require the complete inability to work.  Id.  In this case, the migraine disability has vacillated between occurring two to four times per week to at least two prostrating attacks per month, which lasted approximately two to four days.  See October 2008 statement, August 2015 VA examination report, March 2016 Board hearing testimony.  While the Veteran was allowed to make-up missed hours due to migraines, the record also reflects that the headaches are capable of producing severe economic inadaptability.  In addition, the Veteran credibly testified to retiring because a new supervisor would not allow for the previously arranged accommodation.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for a 50 percent (maximum) schedular disability rating for migraines have been met for the period from April 16, 2008 to February 26, 2016.  38 C.F.R. §§ 4.3, 4.7.
Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for migraines under 38 C.F.R. § 3.321(b)(1) (2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that all the symptomatology and impairment caused by the migraine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 8100, specifically provide for disability ratings based on the average impairment of earning capacity resulting from migraines involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the migraines, including whether the migraines are prostrating, and includes consideration of economic inadaptability.  In this case, considering the lay and medical evidence, the migraines manifested as characteristic prostrating attacks that are capable of severe economic inadaptability for the initial period from April 16, 2008 to February 26, 2016.  These symptoms and degree of occupational impairment are part of the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the migraines to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.

The Board notes that, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating in an exceptional circumstance where there is a combined effect or collective impact of multiple service-connected disabilities not captured by the schedular ratings individually for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.    


ORDER

An initial disability rating of 50 percent for migraines for the period from April 16, 2008 to February 26, 2016 is granted.   



REMAND

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's service-connected disabilities include the migraine disability rated as 50 percent disabling, an acquired psychiatric disorder rated as 30 percent disabling, and bilateral hearing loss, tinnitus, hypertension, and erectile dysfunction, each rated as 10 percent disabling.  In a December 2016 VA Form 21-8940 "Veterans Application for Increased Compensation Based on Unemployable," the Veteran advanced that migraine headaches impacted the ability to work beginning in February 2016.  

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the higher initial rating issue decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU. The AOJ should take any additional development as deemed necessary.

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


